Tuck, J.,
delivered the opinion of this court.
The appellants’ solicitor has suggested no argument upon which the decree in this case should be disturbed. The law and the facts are so fully discussed by the chancellor, in his opinion, that we shall content ourselves with affirming the decree as to the first five points presented on the part of the appellants, for the reasons assigned by him. Upon the sixth point little need be said.
We do not think that Parlett, Buckingham and Moore are ¡to be treated as bona fide purchasers without notice of the title of the complainant’s testator. Swan had lived upon this proT perty from the conveyance to his daughter to the time of his death, using and dealing with it as.his own. It is true that his deed to Mrs. Baxter was on record, from which it might have been inferred that the title was in her. But it must be remembered, that the sheriff’s deed to Sewell and his lease to Swan were also recorded, and were notice to these defendants that Sewell claimed title to the property. They purchased under Baxter and wife in the face of this notice, and, if their vendors had no title, they cannot complain if the owner of the property asserts his rights. If they were claiming against a mere equitable title in Sewell, the circumstances of the case *341were such as to have put them upon inquiry, which is equivalent to notice. 5 Gill, 483. 1 Md. Rep., 415. Coming in under a party who had no title, as against a prior legal title, they can assert no better equity thao those under whom they claim.

Decree affirmed with costs.